Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 11, and 20 is the inclusion of the limitation, "computing a first visual quality score that measures a visual quality of a first reconstructed source image that comprising a decoded version of the first encoded image; performing at least one comparison operation between the first visual quality score and a target visual quality score; reducing the first search interval based on the at least one comparison operation to produce a second search interval; encoding the first source image using a second value for the first encoding parameter to generate a second encoded image, wherein the second value is included in the second search interval; and transmitting the second encoded image to at least one software application for further processing and display." in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 11, and 20. Claims 11 and 20 are allowed under similar rationale.


Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior 
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-10 and 12-19 depending on claims 1 and 11 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177